--------------------------------------------------------------------------------

Exhibit 10.3
 
NATIONAL TECHNICAL SYSTEMS, INC.


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the "Agreement") is made and entered into as
of June 27, 2011 by and among (i) NATIONAL TECHNICAL SYSTEMS, INC., a California
corporation (the "Company"), (ii) MILL ROAD CAPITAL, L.P., a Delaware limited
partnership ("MRC"), and (iii) each person or entity that subsequently becomes a
party to this Agreement pursuant to, and in accordance with, the provisions of
Section 6(c) hereof.


WHEREAS, upon the terms and conditions set forth in that certain Securities
Purchase Agreement, dated of even date herewith, by and between the Company and
MRC (the "Securities Purchase Agreement"), the Company has agreed to issue and
sell to MRC, and MRC has agreed to purchase from the Company, the Securities (as
such term is defined in the Securities Purchase Agreement), and


WHEREAS, the terms of the Securities Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder, for the
Company and MRC to execute and deliver this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:


1)
Certain Definitions.  Capitalized terms used herein have the respective meanings
ascribed thereto in the Securities Purchase Agreement unless otherwise defined
herein.  As used in this Agreement, the following terms shall have the following
meanings:



 
(a)
"Allowed Delay" shall have the meaning ascribed thereto in Section 2(c).



 
(b)
"Availability Date" shall have the meaning ascribed thereto in Section 3(i).



 
(c)
"Blackout Period" shall have the meaning ascribed thereto in Section 2(c).



 
(d)
"Blue Sky Application" shall have the meaning ascribed thereto in Section 5(a).



 
(e)
"Cut Back Shares" shall have the meaning ascribed thereto in Section 2(d).



 
(f)
"Effectiveness Period" shall have the meaning ascribed thereto in Section 2(e).



 
(g)
"Filing Deadline" means the 30th calendar day following the Closing Date;
provided, that, in the event that the Company is not eligible to file resale
registration statements on Form S-3 under the Securities Act prior to the 30th
calendar day following the Closing Date, the Filing Deadline shall be extended
until the earlier of (a) the 30th calendar day following the first day following
the Closing Date that the Company becomes eligible to file resale registration
statements on Form S-3 under the Securities Act and (b) the 75th calendar day
following the Closing Date.


             
 
-- 1 --

--------------------------------------------------------------------------------

 

 
(h)
"Investors" means, unless the context otherwise indicates, MRC and any Affiliate
or permitted transferee of MRC who is a subsequent holder of the Registrable
Securities.



 
(i)
"Liquidated Damages Amount" of each Investor shall equal $0.075 (as
appropriately adjusted for any recapitalizations, stock combinations, stock
dividends, stock splits and the like with respect to the Common Stock)
multiplied by the number of Purchased Shares held by the Investor on the
applicable Liquidated Damages Measurement Date; provided, that, in no event
shall the aggregate Liquidated Damages Amount payable hereunder exceed $420,000.



 
(j)
"Liquidated Damages Measurement Date" shall have the meaning ascribed thereto in
Section 2(c)



 
(k)
"Piggyback Registration" shall have the meaning ascribed thereto in Section
2(e).



 
(l)
"Prospectus" means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any "free writing prospectus" as defined
in Rule 405 under the Securities Act.




 
(m)
"Register," "registered" and "registration" refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.



 
(n)
"Registrable Securities" means (i) the Purchased Shares, (ii) the shares of
Common Stock issued or issuable upon exercise of the Warrants and (iii) any
other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that, a security shall cease to be a
Registrable Security upon sale pursuant to a Registration Statement or Rule 144
under the Securities Act.



 
(o)
"Registration Statement" means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.



 
(p)
"Required Investors" means the Investors holding a majority of the then
outstanding Registrable Securities.



 
(q)
"SEC Restrictions" shall have the meaning ascribed thereto in Section 2(d).



2)
Registration.


 
-- 2 --

--------------------------------------------------------------------------------

 

 
(a)
Registration Statements.  The Company agrees to use its best efforts to file
with the SEC, as promptly as practicable following the Closing Date, but no
later than the Filing Deadline one or more registration statements on Form S-3
(or, if the Company shall not then be eligible to use Form S-3, on such other
form as the Company shall then be eligible to use) pursuant to Rule 415 under
the Securities Act covering the resale by the Investors of the Registrable
Securities.  Subject to any SEC comments, each Registration Statement filed
pursuant to this Section 2(a) shall include the plan of distribution attached
hereto as Exhibit A; provided, however, that no Investor shall be named as an
"underwriter" in a Registration Statement without the Investor’s prior written
consent.  Each Registration Statement shall cover, to the extent allowable under
the Securities Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends or similar transactions with respect to the
Registrable Securities.  Any Registration Statement which covers the resale of
Registrable Securities shall not cover transactions in shares of Common Stock or
other securities for the account of any holder other than the Investors without
the prior written consent of the Required Investors.  Each Registration
Statement (and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investors and their counsel
prior to its filing or other submission.



 
(b)
Expenses.  The Company will pay all expenses associated with each registration,
including filing and printing fees, the Company’s counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws, listing fees, fees and expenses of one
counsel to the Investors up to a maximum of $25,000 and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.



 
(c)
Effectiveness.



 
(i)
The Company shall use its best efforts to have the Registration Statements
declared effective as soon as practicable.  The Company shall notify the
Investors by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Investors with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.  If (A) a Registration Statement is not filed
on or before the Filing Deadline, (B) a Registration Statement covering all of
the Registrable Securities is not declared effective by the SEC prior to the
earliest of (i) five (5) Business Days after the SEC shall have informed the
Company that no review of the Registration Statement will be made or that the
SEC has no further comments on the Registration Statement, (ii) the 90th
calendar day after the Filing Deadline or (C) after a Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding any Allowed Delay (as defined below) or the inability of any
Investor to sell the Registrable Securities covered thereby due to market
conditions, then the Company will make payments to each Investor, as liquidated
damages and not as a penalty, in an amount equal to such Investor’s Liquidated
Damages Amount for each 30-day period (or pro rata for any portion thereof)
following the date by which such Registration Statement should have been filed
or effective, as applicable (the "Blackout Period").  The amounts payable as
liquidated damages pursuant to this paragraph shall be paid in arrears within
three (3) Business Days of the last day of each 30-day period following the
commencement of the Blackout Period (each a "Liquidated Damages Measurement
Date") until the termination of the Blackout Period.  Such payments shall be
made to each Investor in cash.


 
-- 3 --

--------------------------------------------------------------------------------

 

 
(ii)
For not more than twenty (20) consecutive trading days, and for not more than an
aggregate of forty-five (45) trading days in any twelve (12) month period, the
Company may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section in the event that the Company determines
in good faith that such suspension is necessary (A) to delay the disclosure of
material non-public information concerning the Company, the disclosure of which
at the time would be, in the good faith opinion of the Company, materially
detrimental to the Company or (B) to amend or supplement the affected
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (an "Allowed Delay");
provided, that the Company shall promptly (a) notify each Investor in writing of
the commencement of and the reasons for an Allowed Delay, but shall not (without
the prior written consent of an Investor) disclose to such Investor any material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable best efforts to terminate
an Allowed Delay as promptly as practicable.



 
(d)
Rule 415; Cutback  If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act or requires any Investor to be named as an
"underwriter", the Company shall use its best efforts to persuade the SEC that
the offering contemplated by the Registration Statement is a valid secondary
offering and not an offering "by or on behalf of the issuer" as defined in Rule
415 and that none of the Investors is an "underwriter".  The Investors shall
have the right to participate or have their counsel participate in any meetings
or discussions with the SEC regarding the SEC’s position and to comment or have
their counsel comment on any written submission proposed to be made to the SEC
with respect thereto.  No such written submission shall be made to the SEC to
which the Investors’ counsel reasonably objects.  In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the "Cut Back
Shares") and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the "SEC Restrictions"); provided, however, that the Company shall not agree to
name any Investor as an "underwriter" in such Registration Statement without the
prior written consent of such Investor.  Any cut-back imposed on the Investors
pursuant to this Section 2(d) shall be allocated among the Investors on a pro
rata basis, unless the SEC Restrictions otherwise require or provide.


 
-- 4 --

--------------------------------------------------------------------------------

 

 
(e)
Right to Piggyback Registration.



 
(i)
If at any time following the date of this Agreement any Registrable Securities
remain outstanding and (A) there is not one or more effective Registration
Statements covering all of the Registrable Securities and (B) the Company
proposes for any reason to register any shares of Common Stock under the
Securities Act (other than pursuant to a registration statement on Form S-4 or
Form S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
shareholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the Securities Act,
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within fifteen
(15) days after receipt of the Company’s notice (a "Piggyback
Registration").  Such notice shall offer the holders of the Registrable
Securities the opportunity to register such number of shares of Registrable
Securities as each such holder may request and shall indicate the intended
method of distribution of such Registrable Securities.



 
(ii)
Notwithstanding the foregoing, (A) if such registration involves an underwritten
public offering, the Investors wishing to participate in such offering must sell
their Registrable Securities to, if applicable, the underwriter(s) at the same
price and subject to the same underwriting discounts and commissions that apply
to the other securities sold in such offering (it being acknowledged that the
Company shall be responsible for other expenses as set forth in Section 2(b))
and subject to the Investors entering into customary underwriting documentation
for selling shareholders in an underwritten public offering, and (B) if, at any
time after giving written notice of its intention to register any Registrable
Securities pursuant to Section 2(e)(i) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to cause such registration statement to
become effective under the Securities Act, the Company shall deliver written
notice to the Investors and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration;
provided, however, that nothing contained in this Section 2(e)(ii) shall limit
the Company’s liabilities and/or obligations under this Agreement, including,
without limitation, the obligation to pay Liquidated Damages under this Section
2.


 
-- 5 --

--------------------------------------------------------------------------------

 

3)
Company Obligations.  The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:



 
(a)
use its best efforts to cause such Registration Statement to become effective
and to remain continuously effective for a period that will terminate upon the
date on which all Registrable Securities covered by such Registration Statement
as amended from time to time, have been sold or cease to be Registrable
Securities (the "Effectiveness Period") and advise the Investors in writing when
the Effectiveness Period has expired;



 
(b)
prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;



 
(c)
provide copies to and permit counsel designated by the Investors to review each
Registration Statement no fewer than seven (7) days prior to their filing with
the SEC and each  amendment to the Registration Statement affecting the
discussion related to the "Selling Stockholders" or the "Plan of Distribution"
no fewer than three days prior to their filing with the SEC, and not file any
document to which such counsel reasonably objects;



 
(d)
furnish to the Investors and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by the related Registration Statement;
provided, however, that as long as the Company meets the requirements of Rule
172 under the Securities Act, clause (ii) of this Section 3(d) shall be
satisfied by the Company’s filing such Registration Statement or Prospectus with
the SEC’s EDGAR filing system;



 
(e)
use its best efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;



 
(f)
prior to any public offering of Registrable Securities, use its best efforts to
register or qualify or cooperate with the Investors and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Investors and do any and all other commercially reasonable acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or (iii)
file a general consent to service of process in any such jurisdiction;


 
-- 6 --

--------------------------------------------------------------------------------

 

 
(g)
use its best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;



 
(h)
immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;



 
(i)
otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Investors in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act,
including Rule 158 promulgated thereunder (for the purpose of this Section 3(i),
"Availability Date" means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, "Availability Date" means the 90th day after the end of such fourth fiscal
quarter); and



 
(j)
With a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees that as long as any Registrable
Securities remain outstanding, it will:  (i) make and keep public information
available, as those terms are understood and defined in Rule 144; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Investor upon request,
as long as such Investor owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act and (B) such other information as may be reasonably requested
in order to avail such Investor of any rule or regulation of the SEC that
permits the selling of any such Registrable Securities without registration.


 
-- 7 --

--------------------------------------------------------------------------------

 

4)
Obligations of the Investors.



 
(a)
Each Investor shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor in
connection with the filing of the Registration Statement.  The Company shall be
obligated to include as a selling stockholder in such Registration Statement
each Investor that provides such information to the Company at least two (2)
Business Days prior to the first anticipated filing date of such Registration
Statement and the Company shall not be obligated to register the Registrable
Securities of any Investor that does not provide such information by such date.



 
(b)
Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.



 
(c)
Each Investor agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or (ii)
the happening of an event pursuant to Section 3(h) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.



5)
Indemnification.



 
(a)
Indemnification by the Company.  The Company will indemnify and hold harmless
each Investor and its officers, directors, general partners, limited partners,
members, employees and agents, successors and assigns, and each other person, if
any, who controls such Investor within the meaning of the Securities Act,
against any losses, claims, damages, liabilities or expenses (including
reasonable attorney’s fees), joint or several, to which they may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities or expenses (or actions in respect thereof) arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement, any preliminary Prospectus or
final Prospectus, or any amendment or supplement thereof, or the omission or
alleged omission to state a material fact required to be stated or necessary to
make the statements therein misleading; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a "Blue Sky Application"); (iii) the omission or alleged omission
to state in a Blue Sky Application a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director, member, employee and agent,
successors and assigns, and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Investor or
any such controlling person of such Investor in writing specifically for use in
such Registration Statement or Prospectus.


 
-- 8 --

--------------------------------------------------------------------------------

 

 
(b)
Indemnification by the Investors.  Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from any untrue statement of a material fact or any
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto.  In no event shall the liability of an Investor be greater
in amount than the dollar amount of the proceeds (net of all expense paid by
such Investor in connection with any claim relating to this Section 6, the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission and any underwriting discounts and
commissions) received by such Investor upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.



 
(c)
Conduct of Indemnification Proceedings.  Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any single proceeding in the same jurisdiction, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all indemnified parties.  No indemnifying party will, except with the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.


 
-- 9 --

--------------------------------------------------------------------------------

 

 
(d)
Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5, the amount of any damages such holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission and any underwriter discounts and commissions)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.



6)
Miscellaneous.



 
(a)
Amendments and Waivers.  This Agreement may be amended only by a writing signed
by the Company and the Required Investors.  The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Investors.


 
-- 10 --

--------------------------------------------------------------------------------

 

 
(b)
Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.1 of the Securities Purchase
Agreement.



 
(c)
Assignments and Transfers by Investors.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the Investors and their respective
successors and assigns.  An Investor may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by such Investor to such person,
provided that such Investor complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.



 
(d)
Assignments and Transfers by the Company.  This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written
consent of the Required Investors, provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.



 
(e)
Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.



 
(f)
Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.



 
(g)
Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.



 
(h)
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.


 
-- 11 --

--------------------------------------------------------------------------------

 

 
(i)
Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.



 
(j)
Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.



 
(k)
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  THIS AGREEMENT
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
APPLY THE LAW OF ANY OTHER JURISDICTION.  MRC AND THE COMPANY HEREBY CONSENT TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS
LOCATED IN THE CITY OF NEW YORK WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING
BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR TO DETERMINE THE RIGHTS OF
ANY PARTY HERETO. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.



[remainder of this page intentionally left blank]

 
-- 12 --

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.




THE COMPANY:
NATIONAL TECHNICAL SYSTEMS, INC.
         
By:
/s/ Raffy Lorentzian
   
Name:
Raffy Lorentzian
   
Title:
Chief Financial Officer
   
 
           
INVESTOR:
MILL ROAD CAPITAL, L.P.
           
By:
Mill Road Capital GP LLC, its General Partner
         
By:
/s/ Justin C. Jacobs
   
Name:
Justin C. Jacobs
   
Title:
Managing Director
 

 

 
Address:
382 Greenwich Avenue, Suite One
   
Greenwich, Connecticut 06830
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:


- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


- an exchange or over-the-counter distribution in accordance with the rules of
the applicable exchange or other market;


- privately negotiated transactions;


- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


- a combination of any such methods of sale; and


- any other method permitted by applicable law.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 
- A1 -

--------------------------------------------------------------------------------

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 
- A2 -

--------------------------------------------------------------------------------

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement or Rule 144 of the Securities Act.

 
- A3 -

--------------------------------------------------------------------------------